—Appeal from an order (denominated order and judgment) of Supreme Court, Onondaga County (McCarthy, J.), entered September 12, 2001, which, inter alia, denied petitioner’s application seeking a stay of arbitration.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly denied the application seeking a stay of arbitration. The 1975 partnership agreement (agreement) between petitioner and Laurence T. Cook *992contains a broad arbitration clause that covers the instant dispute over insurance proceeds. Contrary to petitioner’s contention, there is a “substantial question” whether the parties to the agreement continued to deem the agreement in effect even after they decided to conduct their businesses in corporate form, and thus the issue whether the agreement to arbitrate remains valid is for the arbitrator to determine (Schenkers Intl. Forwarders v Meyer, 164 AD2d 541, 544, lv denied 78 NY2d 852; see Ballon Stoll Bader & Nadler v Kaufman, 210 AD2d 29; see also Matter of Cassone, 63 NY2d 756, 758-759). Present—Pigott, Jr., P.J., Green, Hurlbutt, Scudder and Burns, JJ.